EXHIBIT 14 (b) October 8, 2009 Securities and Exchange Commission 100 F Street, NE Washington, D.C. 20549 RE: Serefex Corporation Commission File Number 0-24362 Ladies and Gentlemen: We have read the statements that Serefex Corporation (the “Company”) included in Item 4.01 of Form 8-K/A to be filed with the Securities and Exchange Commission on or about October 8, 2009 (the “Form 8-K/A”) regarding the recent change of independent registered public accounting firm. We agree with the statements made in the Form 8-K/A insofar as they relate to Maloney + Novotny, LLC. We have no basis to agree or disagree with any statement included in the Form 8-K/A related to the accounting firm known as Lake & Associates CPA’s, LLC.
